Citation Nr: 0841571	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  96-00 023A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1979 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in October 2005.  

In June 2007, a hearing was scheduled before the Board, but 
the veteran failed to report.  The issues on appeal were 
before the Board in November 2007 when they were remanded for 
additional evidentiary development.  


FINDINGS OF FACT

1.  Depression was not present during active duty or for 
several years thereafter.  

2.  There is no competent evidence of record linking 
currently existing depression to the veteran's active duty 
service or to a service-connected disability.  

3.  Service connection is in effect for residuals of the 
removal of benign tumors from the left arm which is evaluated 
as being 20 percent disabling.  

4.  The veteran's service-connected disability does not 
preclude gainful employment.  




CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
duty and is not secondary to a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With 
regard to the service connection claim, the Board finds that 
the appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
that VA benefit.  Specifically, the discussion in a July 2002 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to service 
connection for depression.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With regard to the service connection claim, the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

For the service connection claim, the RO's decision came 
after notification of the appellant's rights under the VCAA.  
The VCAA notice was timely.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the service connection claim decided 
herein has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the July 2002 VCAA letter, and was 
provided with notice of the types of evidence necessary to 
establish any disability ratings and/or the effective dates 
in a March 2006 letter.  The appellant's status as a veteran 
has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available records have been obtained; 
requests were made to the Social Security Administration, but 
no records were available.  In June 2008, the veteran 
submitted a statement indicating that he would submit 
additional evidence within the next 60 days.  He did not do 
so, nor did he identify any evidence he wished VA to obtain 
on his behalf.

The veteran has not been afforded a VA examination for his 
depression claim.  He was scheduled for a VA examination in 
May 2008 to determine the etiology of his depression but 
failed to report for the examination.  An April 2008 letter 
was sent from the RO to the veteran at his last address of 
record informing him of the examination date.  The letter 
also informed the veteran that his claim could be denied if 
he failed to report.  There is no indication in the claims 
file that the veteran failed to receive the April 2008 
letter.  The May 2008 supplemental statement of the case then 
discussed the failure to report for examination.  The veteran 
replied in June 2008 (as discussed in more detail above), but 
he did not state that he failed to receive notice of the 
examination, nor did he express a willingness to report if 
the examination were rescheduled.  The Board further notes 
that, as of March 2007, it was determined that the veteran 
was a fugitive felon.  While the veteran's representative has 
argued that the issue should be remanded in order to afford 
the veteran another opportunity to appear for a VA 
examination, the Board finds the likelihood of the veteran 
doing so, in light of his current fugitive status is 
unlikely.  

With regard to the claim for TDIU, the Board notes the 
veteran has not been provided with appropriate VCAA notice.  
A letter was sent to the veteran in July 2002 which 
referenced the TDIU claim.  The veteran was incorrectly 
informed by the letter that he was required to submit new and 
material evidence to reopen the claim of entitlement to TDIU.  
Despite this, the Board finds no prejudice to the veteran in 
adjudicating the TDIU claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In the current case, the veteran has been represented by 
experienced veterans service organizations during the entire 
appeal period.  These representatives had actual knowledge of 
the requirements for a grant of TDIU.  In a June 2007 
statement, the veteran's representative specifically cited 
the pertinent laws and regulations as well as case law for 
total disability ratings.  In November 2008, the veteran's 
representative again cited to pertinent case law and 
regulations in his brief written in support of the veteran's 
TDIU claim.  The veteran's representative's knowledge is 
imputed to the veteran.  The Board further notes that, at the 
time of the October 2005 RO hearing, the veteran provided 
pertinent argument as to why he was unemployable due to his 
service-connected disability.  This testimony also implies 
the veteran had actual knowledge of the criteria for a grant 
of TDIU.  

The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Entitlement to service connection for depression

Criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Certain chronic disabilities such as psychoses, if manifest 
to a compensable degree within one year of discharge, are 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Board finds that service connection is not warranted for 
depression.  The service treatment records were silent as to 
complaints of, diagnosis of or treatment for depression.  

There is no competent evidence of record documenting the 
presence of a psychosis to a compensable degree within one 
year of the veteran's discharge which would allow for the 
grant of service connection on a presumptive basis.  

The first competent evidence of record of the presence of 
mental disorders, to include depression, is dated at least 5 
years after the veteran's discharge.  Significantly, none of 
the medical evidence of record links currently existing 
depression to the veteran's active duty service.  With the 
exception of one entry, the clinical records and reports of 
VA examinations reflect diagnoses of mental disorders without 
any reference to the veteran's active duty service.  

At the time of a July 1998 VA examination, it was noted that 
the veteran had an incidental mental condition and was 
hallucinating according to the veteran's spouse.  The 
diagnosis was that the veteran was mentally ill.  

A July 1998 VA clinical record includes an assessment of 
depressive disorder not otherwise specified.  The veteran 
reported problems with childhood abuse and difficulties with 
his first marriage.  

An August 1998 psychological assessment resulted in a 
pertinent diagnosis of depressive disorder not otherwise 
specified.  The veteran was to be given individual therapy at 
that time to address childhood and previous relationship 
issues.  

In March 1999, a diagnosis of major depression with psychotic 
features was made.  It was noted that the veteran had chronic 
neck and back pain.  He was complaining of increasing 
depressed mood and auditory hallucinations.  He had a past 
history which was significant for a suicide attempt when he 
suffered his first back injury at work.  

A January 1999 clinical record indicates recent stressors 
reported by the veteran as being denied compensation for his 
back, a lack of income, and the stress of chronic back pain.  
The assessment was major depression with psychotic features.  

In July 2000, the veteran complained of stress regarding his 
financial situation and his relationships with his wife and 
an uncle.  The diagnosis was major depression with psychotic 
features.  

In January 2001, it was noted that the veteran was diagnosed 
with depression with psychotic features in 1998 but the 
veteran reported depression since returning from service in 
1983.  It was written that the veteran had a history of 
auditory hallucinations since childhood which were not 
treated until 1998.  The Board notes that, while the record 
reflects the veteran reported problems with depression 
beginning after discharge, the author of the letter did not 
link currently existing depression to the veteran's active 
duty service.  The Board finds this record does not provide 
competent evidence linking a current mental disorder to the 
veteran's active duty service.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

In March 2001, the veteran complained of problems with his 
childhood as well as with his being treated unfairly by VA by 
denying his disability claim.  The assessment was major 
depressive disorder with psychotic features.  The Board finds 
that complaints of problems centering around VA are not the 
same as complaints of problems centering around military 
service.  This evidence does not provide a competent link 
between active duty and a currently existing mental disorder.  

An assessment of mild major depressive disorder with 
psychotic features was made in July 2001.  Problems reported 
by the veteran were linked to his stepson.  

A March 2002 VA clinical record includes an assessment of 
depressive disorder not otherwise specified, rule out 
bereavement and history of major depressive disorder with 
psychotic features.  Noted stressors were the death of a 
cousin and harassment at the hands of the veteran's 
stepchildren.  

A September 2002 VA clinical record includes an assessment of 
substance induced mood disorder with depressive features.  

In December 2002, the veteran was diagnosed as having 
adjustment disorder with angry mood.  It was noted that he 
had been mistakenly accosted by police and roughed up.  A 
long history of auditory hallucinations was also reported.  
Other pertinent diagnoses were question substance abuse 
induced hallucinations and rule out schizophrenia.  Another 
record dated the same month included a diagnosis of acute 
stress disorder and rule out adjustment disorder with 
depressed mood.  It was noted that the veteran presented with 
depressed mood after an altercation with the police.  

In January 2003, depressive disorder not otherwise specified 
as well as substance dependence was assessed.  

In August 2005, it was noted that the veteran was depressed 
about his relationship with his wife.  

The Board finds the preponderance of the medical evidence of 
record indicates that the veteran's mental disorders were due 
to stressors/events other than military service such as 
problems with early childhood abuse and problems with 
relationships with his spouse, stepchildren and others.  
There is no direct link between the veteran's active duty 
service and a current mental disorder based on competent 
medical evidence.  

The Board notes the veteran failed to report for a VA 
examination which was scheduled in May 2008 specifically to 
determine if there was a link between the currently existing 
mental disorders and the veteran's active duty service or to 
a service-connected disability.  

The only evidence of record which links a currently existing 
mental disorder to the veteran's active duty service is the 
veteran's own allegations and testimony as well as argument 
advanced by the veteran's representative.  As lay persons, 
however, the veteran and his representative are not competent 
to make medical diagnoses or to relate medical disorders to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Their opinions as to the existence and etiology 
of a mental disorder are without probative value. 

As there is no competent evidence of record linking currently 
existing depression to the veteran's active duty service, 
service connection for depression is not warranted on a 
direct basis.  

Service connection is not warranted for depression as 
secondary to a service-connected disability as there is no 
competent evidence of record etiologically linking depression 
to the service-connected residuals of the removal of benign 
tumors on the left arm.  No clinical record or report of VA 
examination includes any indication that there is such a 
link.  The clinical records document complaints of pain and 
allegations of resulting depression but do not indicate that 
the veteran had a mental problem due to his only service-
connected disability.  The Board notes that service 
connection for a back disorder has previously been denied.  

The only evidence of record which links depression to the 
service-connected disability is the veteran and his 
representative's allegations.  These are without probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As there is no competent evidence of record linking 
depression to the service-connected disability, service 
connection is not warranted for depression on a secondary 
basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
depression.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable a determination pursuant to 38 U.S.C.A. § 
5107(b).


Entitlement to TDIU

Criteria

The veteran has claimed that he is unemployable as a result 
of his service-connected disability.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

Analysis

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran's only service-connected disability 
is residuals of the removal of benign tumors from the left 
arm rated as 20 percent disabling.  Under 38 C.F.R. § 4.25, 
the combined rating is also 20 percent.  The veteran clearly 
does not meet the specific percentage requirements of 38 
C.F.R. § 4.16(a).  TDIU is not warranted under this 
regulatory provision.  

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), it then becomes necessary to consider the veteran's 
claim under § 4.16(b) subjective criteria.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that TDIU is not warranted under 38 C.F.R. § 
4.16(b).  While the veteran has alleged that he is unable to 
follow gainful employment as a result of his service-
connected disability, there is no competent medical evidence 
which supports his allegation.  

The only evidence of record which indicates that the veteran 
is unemployable due to his service-connected disability is 
the veteran and his representative's allegations.  The Board 
finds the veteran's and his representative's allegations are 
outweighed by the medical evidence of record which does not 
demonstrate a significant level of impairment associated with 
the service-connected left arm.  The most recent VA 
examination of the left arm disability was conducted in June 
2003.  At that time, the veteran alleged that he was unable 
to grip anything in his left hand for any length of time.  He 
reported he experienced pain in the wrist and would drop 
things if he turned his head away.  The veteran reported that 
his elbow hurt but not as much as the wrist.  The veteran 
opined that his left wrist would collapse if he attempted to 
pick up anything weighing more than five or ten pounds.  He 
reported that he hardly used his left wrist for anything any 
more.  He indicated that he was unable to work at his past 
employment at a barrel company due to collapsing of the left 
wrist and that he was unable to participate in any sports.  
The veteran informed the examiner that he was unable to use 
his left upper extremity to cook, wash a car or walk the dog.  
He was able to use his right hand normally for all 
activities.  Physical examination revealed a good range of 
motion without restrictions or limitations.  There was no 
complaint of significant pain during passive maneuvers.  
There were mild sensory changes in the left.  The examiner 
found that the veteran demonstrated motor weakness in the 
radial nerve distribution which he opined was mild to 
moderate based on the lack of an obvious wrist drop.  No 
significant limitations or ongoing neurologic deficits were 
noted secondary to the surgery over the left elbow.  In an 
addendum to the examination report, the examiner wrote that 
he had reviewed the claims file but no changes to his report 
were necessary after review of this evidence.  

Another VA examination conducted in June 2003 indicates the 
veteran reported he had difficulties with chronic aching and 
pain in the left elbow and wrist.  He reported problems with 
repetitive use with gripping and grabbing.  There was some 
fatigability with constant repetitive use.  It was noted that 
the veteran remains disabled so he was not working.  The 
examiner found that the veteran could perform normal daily 
activities and he was right handed.  Physical examination 
revealed some tenderness in the wrist.  Strength was 
excellent in the elbow.  The examiner wrote that there was no 
manual muscle weakness in the wrist or forearm.  This record 
does not provide competent evidence demonstrating the veteran 
was unemployable due to his service-connected disability.  
The Board interprets the statement regarding employability as 
a self-reported history provided by the veteran which was 
recorded by the examiner.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The physical findings at the 
time of this examination do not support a finding of 
unemployability due to the service-connected disability.  

An October 2003 medical records notes the veteran would have 
difficulty with repetitive use, heavy lifting, etc.  The most 
recent clinical records in the claims file are dated through 
2005.  Some of these records include references to problems 
with the left upper extremity.  None of the records included 
an opinion that the veteran was unemployable due to his 
service-connected left arm and wrist problem.  

In September 2005, the veteran reported aching in his wrists 
and elsewhere.  The majority of the complaints concerned the 
back and knees.  The assessment was that the veteran 
presented with generalized complaints of spinal, knee, and 
hip pain.  

In October 2005, the veteran complained of left wrist pain.  
He also complained of pain in the hips, ankles, knees, 
thighs, back and neck.  Physical examination revealed the 
veteran complained generally of his whole hand hurting 
including the palms and fingertips.  The impression was 
chronic pain syndrome.  The examiner found that he was unable 
to see anything in the physical examination which would 
account for the severity of the pain reported by the veteran.  
The examiner noted that, upon leaving the examination, the 
veteran walked out carrying what appeared to be at least a 20 
pound duffle bag with his left wrist.  The examiner 
specifically wrote that, at the time of the examination, 
there was nothing on physical examination or by history which 
would make the examiner limit the veteran's ability to work 
except the veteran felt he could not work because of the 
amount of pain he was in.  This record does not provide a 
competent evidence of an inability to work due to the 
service-connected left arm and wrist disorder.  The statement 
is read by the Board as indicating that there was no 
objective evidence of any problem with the veteran's 
employment due to the service-connected disability.  Pain was 
present, including in the wrist, but was not supported by 
objective findings.  

In December 2005, it was noted that the veteran attempted to 
shovel snow which resulted in increased symptoms.  The 
symptoms noted, however, did not include any reference to the 
left upper extremity.  

The Board finds that the most recent evidence of record in 
the form of the reports of the VA examinations and the VA 
clinical records do not document that the veteran is 
unemployable solely due to the service connected residuals of 
the removal of benign tumors on the left arm.  The records 
document subjective complaints and some objective evidence of 
weakness in the left arm.  There is other evidence in these 
records, however, which indicate that the level of impairment 
is not that severe.  For example, while the veteran has 
reported that he is basically unable to do anything with his 
left upper extremity, physical examination has failed to 
demonstrate any significant difference in the muscle mass or 
strength of the left upper extremity when compared with the 
right upper extremity.  Furthermore, the examiner who 
conducted the October 2005 VA examination specifically noted 
that the veteran was able to use his left wrist to carry a 
duffle bag, apparently without difficulty.  The December 2005 
VA clinical record indicates that the veteran attempted to 
shovel snow but was unable to do so.  The inability was due 
to back problems.  There were no reported problems with the 
left wrist while shoveling snow.  

Based on the fact that there is no competent evidence of 
record indicating that the veteran is unemployable due to his 
service-connected left upper extremity disability when 
combined with the most recent evidence of record which does 
not document serious complaints or physical problems with the 
left wrist or elbow and the fact that there is no problem at 
all associated with the veteran's left upper extremity, the 
Board finds that TDIU is not warranted on an extraschedular 
basis.  The veteran's subjective complaints have not been 
substantiated and, at times, have been contradicted by the 
medical evidence.  

The Board finds that the veteran's service-connected 
residuals of the removal of benign tumors from the left arm, 
alone, do not preclude him from engaging in substantially 
gainful employment.  A 20 percent rating contemplates an 
impairment in the ability to perform substantially gainful 
employment due to the veteran's service-connected disability.  
However, "[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
The Board believes that the VA Schedule for Rating 
Disabilities and the disability evaluation assigned to the 
veteran's service-connected disability under that Schedule 
accurately reflect the veteran's overall impairment to his 
earning capacity, including his difficulty with heavy 
physical exertion.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to TDIU.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


